DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 06/06/2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2, ln. 7-8 should read ---made of a plastic shell---
Claim 6, ln. 3-5 should read ---the chamber is formed [[forming]] around the filter element and forms an annular outer compartment connected to the output fitting.---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fitting" in ln. 9-10. There is insufficient antecedent basis for this limitation in the claim. Claim 1’s recitation of “the fitting” in ln. 9-10, will be interpreted as “the intake fitting”. 
Claim 2 recites the limitation "the fitting" in ln. 10. There is insufficient antecedent basis for this limitation in the claim. Claim 2’s recitation of “the fitting” in ln. 10, will be interpreted as “the intake fitting”. 
	Claims 3-13 also rejected due to dependency on claim 2. 
Claim 5 recites the limitation "the plastic filter element" in ln. 3. There is insufficient antecedent basis for this limitation in the claim. Claim 5’s recitation of “the plastic filter element” will be interpreted as “the plastic shell”. 
Claim 7 recites “wherein the filter element is constituted such that the fluid can pass radially through from the outer compartment to the inner compartment. The specification describes “the fluid flowing through the filter assembly 1 must pass through the filter element 5 to travel radially from the inner compartment 6 to the outer compartment 7” (page 27, ln. 7-9). Accordingly, claim 7 subject matter is not defined clearly in the specification. Claim 7 will be interpreted as “wherein the filter element is constituted such that the fluid can pass radially through from the inner compartment to the outer compartment”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assell et al. (Pub. No.: US 2018/0353206 A1).
	Regarding claim 1, Assell discloses (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system, the filter assembly comprising:	a containment defining a filter chamber (collection vessel 30):
	An intake fitting (first port 50) on an upstream end of the chamber (see fig. 1);
	An output fitting (second port 52) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element (filter container 48) in the filter chamber (see fig. 1) and made at least partially of a bioresorbable bone substitute (¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (¶ 0058). 
	Regarding claim 13, Assell discloses wherein the bone substitute is a calcium slat phosphoric acid (tricalcium phosphate ¶ 0105, ln. 1-10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Shimada (Pub. No.: US 2019/0209765 A1).
	Regarding claim 2, Assell discloses (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system (¶ 0048), the filter assembly comprising:	A containment defining a filter chamber (collection vessel 30):
	An intake fitting (first port 50) on an upstream end of the chamber (see fig. 1);
	An output fitting (second port 52) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element in the filter chamber (see fig. 1) and made of a shell (filter container 48) and a lining in the shell of a bioresorbable bone (filter material at least partially fills the filter container 48 and thus covers an inside surface of the filter container 48 i.e., lining the filter container 48 ¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (¶ 0058). 
	Assell fails to disclose that the shell is a plastic shell. 
	Shimada teaches (fig. 1-2) a filter assembly for autologous components (abstract) and thus in the same field of endeavor comprising a filter element (5) that is plastic (¶ 0154, ln. 1-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that is the plastic taught by Shimada, as such materials prevent the degeneration of blood (Shimada ¶ 0154, ln. 6-8). 
	Regarding claim 3, as discussed above in claim 2 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that it is the plastic of Shimada.
	Shimada teaches wherein the plastic is a polymer (¶ 0154, ln. 1-6).
	Regarding claim 4, as discussed above in claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that it is the plastic of Shimada.
	Shimada teaches wherein the polymer is an acrylate or a methacrylate (polymethyl methacrylate ¶ 0154, ln. 1-6). 
	Regarding claim 5, Assell discloses wherein the1 2bioresorbable bone substitute is constituted as particles (¶ 0119, ln. 4-12) lining 3an inner surface of the plastic shell (filter material fills the filter container 48 and thus covers the inside surface of the filter container 48 i.e., lining the filter container 48 ¶ 0064).  
	Regarding claim 6, Assell discloses wherein the filter element is hollow (filter element comprises container 48 which is hollow and filter material that at least partially fills the filter container ¶ 0064, thus the filter element is hollow) and forms an inner compartment connected to the intake fitting (see fig. 1, ¶ 0060, ln. 3-4), and the chamber is formed around the filter element and forms an annular (collection vessel 30 has a generally cylinder shape ¶ 0045) outer compartment connected to the output fitting (see fig. 1).
	Regarding claim 7, Assell discloses wherein the filter element is constituted such that the fluid can pass radially from the inner compartment to the outer compartment (¶ 0062, ln. 1-10). 
	Regarding claim 8, Assell discloses wherein the 2intake fitting opens only into the inner compartment and the 3output fitting opens only into the outer compartment (see fig. 1). 
1  
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke (US Pat. No.: 4,886,492) in view of Assell.
	Regarding claim 9, Brooke discloses (fig. 1) a filter assembly surgical suction tip 2) for a surgical suction system, the filter assembly comprising:
	A containment (main extent 4) defining a filter chamber:
	An intake fitting (tapering tip portion 6) on an upstream end of the chamber (see fig. 1);
	An output fitting (connecting tube 14) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element (26) in the filter chamber (see fig. 1), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (col. 2, ln. 6-13);
	Wherein the 2filter element is tubular (see fig. 1, col. 3, ln. 21-22) and has one open end (see fig. 1, extent 28) and one blocked 3end (see fig. 1, end wall 36, col. 3, ln. 45-49).
	Brooke fails to disclose wherein the filter element is made at least partially of a bioresorbable bone substitute. 
	Assell teaches (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system (¶ 0048) and thus in the same field of endeavor comprising a filter element (filter container 48) that is made at least partially of a bioresorbable bone substitute (¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter element of Brooke such that it is made at least partially of a bioresorbable bone substitute, as taught by Assell, in order to allow beneficial components in the aspirate to be retained in the filter element and can thus be included in a bone graft fabricated therefrom (Assell ¶ 0066). 
	Regarding claim 10, Brooke discloses wherein the filter element and chamber are coaxial (see fig. 1). 
	Regarding claim 12, Brooke discloses (fig. 1) wherein the filter element has a plurality of radially throughgoing of holes (holes 31 col. 3, ln. 33-35). 
	Brooke in view of Assell fail to teach wherein the holes have wherein the holes have wha diameter from 0.1 mm to 8.0 mm.  
	Assell teaches wherein the filter element has a plurality of throughgoing of holes each having a diameter from 20 microns (0.02 mm) to 100 microns (0.1 mm) (¶ 0078, ln. 4-5) which overlaps with the claimed range of 0.1 mm to 8 mm. Further, Assell teaches that the filter may be selected to remove portions from the aspirate that could potentially cause damage if placed in or near a joint (¶ 0078, ln. 8-10). Thus, Assell discloses that the pore size is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of radially throughgoing of holes of Brooke such that they have a diameter of 0.1 mm to 8 mm, as suggested by Assell, in order to provide a filter that facilitates retaining the bone fragments and a substantial portion of the progenitor cell sin the filter element (¶ 0078, ln. 4-7) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the plurality of radially throughgoing holes of Brooke such that the filter removes portions from the aspirate that could potentially cause damage if placed in or near a joint (¶ 0078, ln. 8-10). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Assell, as applied to claim 9 above, and further in view of Xiang et al. (Pub. No.: US 2014/0331863 A1).
	Regarding claim 11, Brooke in view of Assell fail to teach wherein a 2wall thickness of the filter element is between 0.5 mm and 34.0 mm.  
Xiang teaches (fig. 2-3) a filter assembly for a surgical suction system (abstract) and thus in the same field of endeavor comprising a filter element (110), wherein the wall thickness of the filter element may be selected based on desired flow and filtration properties (¶ 0025). Thus, Xiang teaches that the wall thickness is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the filter element of Brooke in view of Assell such that it is between 0.5 mm and 4.0 mm in order provide a filter element with the desired flow and filtration properties (Xiang ¶ 0025). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hynes et al. (Pub. No.: US 2008/0071192 A1) discloses a filter assembly for a surgical suction system. Hajianpour (US Pat. No.: US 6,406,454) discloses a filter assembly for a surgical suction system. Kuzmick et al. (US Pat. No.: 4,468,217) discloses a filter assembly for a surgical suction system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781